DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 and 07/20/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1-2, applicant recites the phrase “the backing is configured to move with the panel and separate from the vessel” which is not understand by the examiner.  In the specification and drawing indicate that the connection between the backing and the vessel remain intact when the panel is folded.  However, the current language of the claim implies that the vessel and the backing physically separate from one another where the disclosure indicates that the backing simply moves away from the vessel in response to folding the panel.  For the purpose of examination, examiner presumes that the backing is still intact with the vessel and the movement cause the backing and the vessel to space from each other and not physically and completely separate from each other.
As to claim 14, applicant recites “...substantially...” which is a relative term which render the claims indefinite. The term "substantially" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As for claims 2-19, due to their dependency from claim 1, they too have these deficiencies
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14  and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maloney et al (8,113,730).
As to claim 1, Maloney discloses a break-open single-dose package (20), comprising a panel (26) defining a frangible region (27); one or more sheets (36) coupled to the panel and defining a pocket therebetween for storing a spreadable consumable (39), the frangible region adapted to form an opening (41) through which the spreadable consumable can exit in response to folding of the panel (Figure 3); and an applicator (24) positioned adjacent to the frangible region for permitting a user to spread on a surface any spreadable consumable that exits the pocket using the applicator without requiring the user's hand(s) to contact the spreadable consumable (column 4, lines 50-65), the applicator including a backing (backing is considered as 46 and 47) and a vessel (24) extending from the backing (24), the vessel defining a channel (54) for receiving any spreadable consumable that exits the pocket, and wherein, in response to folding of the panel, the backing is configured to move with the panel and separate from the vessel (a portion of the backing attached to the panel and the portion is configured to move with the panel and separate from the vessel 24) .  
As to claim 14, Maloney further discloses the vessel has a width substantially equal to a width of the panel (Best seem in Figure 6 which the width of the vessel (24) are the same with the width of the panel).  
As to claim 19, Maloney further discloses a spreadable consumable (39) stored in the pocket (Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al (8,113,730).
As to claim 15, Maloney discloses the vessel has a rectangular cross-sectional shape.  However, Maloney does not specifically disclose the vessel has an oval cross-section shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  vessel of Maloney so the vessel has an oval cross-section shape because the selection of the specific shape such as the shape as disclosed by Maloney or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific distance as claimed solves any particular problem or yields any unexpected results.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al (8,113,730) in view of Kaufman (4,430,013).
As to claim 17, Maloney does not discloses that the applicator has a monolithic construction.  Nevertheless,  Kaufman discloses a disposable single does package (Figure 5) with applicator (30) comprises a vessel portion and backing portion (the applicator 30 is separate into a backing portion and vessel by slit 32).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of  Maloney so the entire applicator is made of single monolithic construction as taught by Kaufman in order to reduce the manufacture process by simply having the applicator form in monolithic construction.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al (8,113,730) in view of Abergel (7,955,018)
As to claim 18, Maloney does not disclose that the applicator includes a thermoplastic material.  Nevertheless, Abergel discloses an applicator member (5) with thermoplastic foam, an elastomer foam, or possibly a thermoplastic elastomer foam.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Maloney with thermoplastic elastomeric foam as taught by Abergel to substitute one material with another to achieve the predictable result of using the applicator.  KSR Int' l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  Furthermore, It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP2144.07.
Allowable Subject Matter
Claims 2-13, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736